tcmemo_2012_49 united_states tax_court luis santana and flor e vargas petitioners v commissioner of internal revenue respondent docket no filed date luis santana and flor e vargas pro_se vivian n rodriguez for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issues for decision are whether petitioners are entitled to a dependency_exemption deduction for c s and whether petitioners are entitled to an earned_income_credit findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in florida when the petition was filed petitioner luis santana was formerly married to maria rodriguez they had two children e s and c s mr santana and ms rodriguez were divorced on date in connection with their divorce mr santana and ms rodriguez entered into a family mediation unit agreement mediation agreement the mediation agreement designates ms rodriguez as the primary residential parent during c s resided with ms rodriguez for more than one-half of the year the mediation agreement states that for the purposes of federal_income_tax exemptions ms rodriguez is allowed to claim c s and petitioner is allowed to claim e s as long as he is current on his child_support obligation upon e s ’ it is the policy of the court to refer to a minor by his or her initials see rule a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure reaching the age of majority mr santana and ms rodriguez are to claim c s in alternate years as long as mr santana is current on his child_support obligation although the mediation agreement does not specify who is entitled to claim c s first after e s reached the age of majority ms rodriguez did ms rodriguez claimed c s for an odd-numbered year and mr santana subsequently started claiming c s for even-numbered years in mr santana was current on his child_support obligation petitioners reported dollar_figure of self-employment_income and claimed an earned_income_credit on their form_1040 u s individual_income_tax_return for they also claimed a dependency_exemption deduction for c s petitioners did not attach form_8332 release of claim to exemption for child of divorced or separated parents or any written declaration with respect to c s to their return petitioners did not ask ms rodriguez to sign a form_8332 or any other document declaring that she would not claim c s as a dependent i burden_of_proof opinion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a ii dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet four requirements for the taxpayer to qualify for the deduction see sec_152 a - d the pertinent factor here is the residence requirement the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 mr santana has not demonstrated that c s lived with him for more than one- half of thus c s is not mr santana’s qualifying_child under sec_152 see sec_152 a qualifying_relative must satisfy four requirements for the taxpayer to qualify for the deduction see sec_152 a - d the two pertinent requirements are respondent does not question that mr santana meets the relationship requirement the age requirement or the support requirement that the taxpayer provide over one-half of the individual’s support for the taxable_year and that the individual not be a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and d mr santana did not substantiate the amount of c s ’ support from all sources in mr santana also did not establish that c s was not a qualifying_child of any other taxpayer for eg ms rodriguez therefore c s is not mr santana’s qualifying_child under sec_152 sec_152 however provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 and the so-called tie-breaking rule_of sec_152 a child will be treated as the noncustodial parent’s qualifying_child or qualifying_relative if five requirements are met see sec_152 and the relevant requirements here are that the custodial_parent sign a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent and that the noncustodial_parent attach that declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the internal_revenue_service issued form_8332 in order to standardize the written declaration required by sec_152 see eg chamberlain v commissioner tcmemo_2007_178 form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released see 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to the substance of form_8332 see id pincite sec_152 allows a noncustodial_parent to claim the dependency_exemption deduction only when that parent attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year for which he or she claims the dependency_exemption deduction see paulson v commissioner tcmemo_1996_560 for cases applying sec_152 see 121_tc_245 gessic v commissioner tcmemo_2010_88 loffer v commissioner tcmemo_2002_298 and bramante v commissioner tcmemo_2002_228 petitioners did not attach form_8332 or its equivalent to their form_1040 even if petitioners had attached the mediation agreement they still would not have satisfied the requirements of sec_152 the mediation agreement contains a provision for mr santana to share the deduction with his ex-wife in alternating years once there is only one eligible_child this alternating years provision does not specify which parent--mr santana or ms rodriguez--claims c s first once e s reaches the age of majority because the mediation agreement does not specify which parent was entitled to claim c s first we cannot determine whether it is mr santana’s or ms rodriguez’s year to claim c s under the mediation agreement because this alternating years provision is so ambiguous there is no explicit declaration of ms rodriguez releasing her right as the custodial_parent to claim c s for the year in issue see boltinghouse v commissioner tcmemo_2003_ separation agreement was not so ambiguous that it failed to actually disclaim custodial parent’s right to exemption white v commissioner tcmemo_1996_ letter did not substantively conform to form_8332 because it failed to explicitly state that custodial_parent would not claim minor children accordingly we find that c s is not treated as mr santana’s qualifying_child or qualifying_relative under sec_152 and therefore petitioners are not entitled to the dependency_exemption deduction for c s for iii earned_income_credit sec_32 provides an earned_income_credit for an eligible_individual for so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount to be entitled to an earned_income_credit for the tax_year married_filing_jointly taxpayers must have earned_income and adjusted_gross_income for the taxable_year each less than i dollar_figure with two or more qualifying children ii dollar_figure with one qualifying_child or iii dollar_figure with no qualifying children sec_32 j revproc_2007_66 sec_3 2007_2_cb_970 earned_income includes wages salaries tips and other employee compensation plus net_earnings_from_self-employment sec_32 the term qualifying_child for purposes of sec_32 means a qualifying_child as defined in sec_152 without regard to sec_152 and e sec_32 because the decree is fatally ambiguous we do not need to reach respondent’s arguments regarding the conditionality of the mediation agreement or lack of social_security numbers as discussed above c s is not a qualifying_child of mr santana thus for purposes of sec_32 petitioners have no qualifying children petitioners reported dollar_figure of net_earnings_from_self-employment and dollar_figure of adjusted_gross_income making them ineligible for an earned_income_credit consequently respondent’s determination is sustained we are not unsympathetic to petitioners’ position we also realize that the statutory requirements may seem to work harsh results to taxpayers such as mr santana who are current in their child_support_obligations and who are entitled to claim the dependency_exemption deductions under the terms of a child_support order however we are bound by the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 to reflect the foregoing decision will be entered for respondent this remains true even without regard to sec_152 and e
